 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Settlement Agreement and General Release of All Claims (“Agreement”) is
made by and between Hoomaun Ataei (“Employee”) and Adaptive Medias, Inc. (the
“Company”). The Company and Employee will collectively be referred to as the
“Parties.”

 

1.             Various disputes (the “Disputes”) have arisen between Employee
and Company, including, but not limited to, the following: by letter dated
October 21, 2014, Employee indicated his intent to file a lawsuit against and/or
seek relief from the Company for injuries alleged to be caused by Company. On or
around November 5, 2014, Employee filed a complaint with the Department of Fair
Employment and Housing (Matter Number: 410521-133960). Thereafter, the Parties
agreed to attend mediation.

 

2.              The Parties now desire to resolve the above-referenced Disputes,
and all issues raised or that could have been raised therein, without the
further expenditure of time or the expense of contested litigation.
Additionally, the Parties desire to resolve any known or unknown claims as more
fully set forth below. For these reasons, they have entered into this Agreement.

 

3.              The Company expressly denies any violation of any federal, state
or local statute, ordinance, rule, regulation, policy, order or other law. The
Company also expressly denies any liability to Employee. This Agreement is the
compromise of disputed claims and nothing contained herein is to be construed as
an admission of liability on the part of the parties hereby released, or any of
them, by whom liability is expressly denied. Accordingly, while this Agreement
resolves all issues regarding the released parties referenced herein, it does
not constitute an adjudication or finding on the merits of the allegations in
the Disputes and is not, and shall not be construed as an admission by the
released parties of any violation of federal, state, or local statute,
ordinance, rule, regulation, policy, order or other law, or of any liability
alleged in the Disputes. Moreover, neither this Agreement nor anything in it
shall be construed to be or shall be admissible in any proceeding as evidence of
or an admission by the released parties of any violation of any federal, state
or local statute, ordinance, rule, regulation, policy, order or other law, or of
any liability alleged in the Disputes. This Agreement may be introduced,
however, in any proceeding to enforce the Agreement. Such introduction shall be
pursuant to an order protecting its confidentiality if one is available.

 

4.             In consideration of and in return for the promises and covenants
undertaken and the releases given:

 

a.           The Company agrees to cause to be paid to Employee, the law firm of
Rehwald, Glasner & Chaleff (RGC), and Robert King (RGC and Robert King shall be
referred to collectively as “Employee’s Attorneys”) the combined total sum of
$170,000 (one hundred seventy thousand dollars), as well as 30,000 (thirty
thousand) restricted shares and 25,000 (twenty five thousand) stock warrants as
outlined below. The payments shall be made as follows:

 

(1) a check in the amount of $15,000 (fifteen thousand dollars) for alleged but
disputed back pay, made payable to Employee, for which a Form W-2 shall be
issued. Payment shall be due two weeks after the Effective Date of this
Agreement (defined below in paragraph 21).

 

-1-

 

 

(2) a check in the amount of $41,084.62 (forty one thousand eighty four dollars
and sixty two cents) for alleged general damages and emotional distress, made
payable to Employee, for which a Form 1099 shall be issued. Payment shall be due
two weeks after the Effective Date of this Agreement as defined below in
paragraph 21.

 

(3) a check in the amount of $13,915.38 (thirteen thousand nine hundred fifteen
dollars and thirty eight cents) for fees and costs, made payable to RGC, for
which a Form 1099 shall be issued. Payment shall be due two weeks after the
Effective Date of this Agreement (defined below in paragraph 21).

 

(4) monthly payments of $10,000 (ten thousand dollars) due on the first day of
each month until the remainder of the total sum has been paid. The monthly
payments shall be divided into separate checks for Employee and RGC, and a Form
1099 shall be issued for each payee. One monthly check, in the amount of $6,500
(six thousand five hundred dollars), shall be made payable to Employee for
alleged emotional distress. A separate monthly check, in the amount of $3,500
(three thousand five hundred dollars), shall be made payable to RGC.

 

(5) the deposit of 24,000 (twenty four thousand) shares of Adaptive Medias, Inc.
Restricted Stock into Employee’s brokerage account. The deposit shall be made on
or before two weeks after the Effective Data of the Agreement. Also Employees
previously expired options in the sum of 16,667 shall be extended one year at
the strike price of $2,70.

 

(6) the deposit of 6,000 (five thousand one hundred) shares of Adaptive Medias,
Inc. Restricted Stock into RGC’s brokerage account. The deposit shall be made on
or before two weeks after the Effective Date of the Agreement

 

(7) the deposit of 20,000 (twenty thousand) warrants for Adaptive Medias, Inc.
stock, with an exercise price of $1.98 (one dollar and ninety-eight cents) and
an expiration date four years after the Effective Date of this Agreement into
Employee’s brokerage account. Each warrant shall equal one share of stock. The
deposit shall be made on or before two weeks after the Effective Date of the
Agreement.

 

(9) the deposit of 5,000 (five thousand) warrants for Adaptive Medias, Inc.
stock, with an exercise price of $1.98 (one dollar and ninety-eight cents) and
an expiration date four years after the Effective Date of this Agreement into
RGC’s brokerage account. Each warrant shall equal one share of stock. The
deposit shall be made on or before two weeks after the Effective Date of the
Agreement.

 

b.           Employee and the Employee’s Attorneys understand that until such
time as the Restricted Stock may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Restricted Stock will
bear a restrictive legend in substantially the following form: “THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.” Six
months after the date of the grant, the Restricted Stock may be sold by Employee
and/or Employees’ Attorneys obtaining by their respective broker(s) by making a
request to trade the shares. Upon receipt of such a request, Company will obtain
and pay for a legal opinion, in the required form, that will allow the
restricted legend to be released and instruct the transfer agent that it
approves Employee or Employee’s Attorneys (or any one of them) ability to trade
the stock. The Company shall take all actions required under this paragraph
within ten (10) business days of any request for performance by Employee or
Employee’s Attorneys.

 

-2-

 

 

c.           The Company agrees to take those actions necessary to complete the
deposit of stock and warrants into the brokerage accounts listed above. The
Company additionally agrees to take those same necessary actions for the shares
granted to Employee prior to his termination.

 

d.           Employee acknowledges that the monies and other consideration
described in paragraph 4a are not required to be paid by any policy or procedure
of the Company and that Employee is entitled to these payments solely by virtue
of the Agreement.

 

e.           The payments required under paragraph 4a shall be made as described
in that paragraph, so long as Employee delivers to counsel for the Company a
fully executed IRS Form W-4 and Employee and his counsel deliver to counsel for
the Company fully executed IRS Forms W-9.

 

f.            The Company makes no representations as to the tax treatment or
legal effect of the payments called for hereunder, and Employee is not relying
on any statement or representation by Company in this regard. Employee
understands and agrees that Employee will be solely responsible for the payment
of any taxes and penalties assessed on the payments described in paragraph 4a
and will defend, indemnify, and hold Company free and harmless from and against
any claims resulting from treatment of such payments as non-taxable damages,
including the treatment of such payment as not subject to withholding or
deduction for payroll and employment taxes.

 

g.           CIRCULAR 230 DISCLAIMER. EACH PARTY TO THIS AGREEMENT (FOR PURPOSES
OF THIS SECTION, THE “ACKNOWLEDGING PARTY”; AND EACH PARTY TO THIS AGREEMENT
OTHER THAN THE ACKNOWLEDGING PARTY, AN “OTHER PARTY”) ACKNOWLEDGES AND AGREES
THAT (1) NO PROVISION OF THIS AGREEMENT, AND NO WRITTEN COMMUNICATION OR
DISCLOSURE BETWEEN OR AMONG THE PARTIES OR THEIR ATTORNEYS AND OTHER ADVISERS,
IS OR WAS INTENDED TO BE, NOR SHALL ANY SUCH COMMUNICATION OR DISCLOSURE
CONSTITUTE OR BE CONSTRUED OR BE RELIED UPON AS, TAX ADVICE WITHIN THE MEANING
OF UNITED STATES TREASURY DEPARTMENT CIRCULAR 230 (31 CFR PT. 10, AS AMENDED);
(2) THE ACKNOWLEDGING PARTY (A) HAS RELIED EXCLUSIVELY UPON HIS, HER OR ITS OWN,
INDEPENDENT LEGAL AND TAX COUNSEL FOR ADVICE (INCLUDING TAX ADVICE) IN
CONNECTION WITH THIS AGREEMENT, (B) HAS NOT ENTERED INTO THIS AGREEMENT BASED
UPON THE RECOMMENDATION OF ANY OTHER PARTY OR ANY ATTORNEY OR ADVISOR TO ANY
OTHER PARTY, AND (C) IS NOT ENTITLED TO RELY UPON ANY COMMUNICATION OR
DISCLOSURE BY ANY ATTORNEY OR ADVISER TO ANY OTHER PARTY TO AVOID ANY TAX
PENALTY THAT MAY BE IMPOSED ON THE ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY OR
ADVISER TO ANY OTHER PARTY HAS IMPOSED ANY LIMITATION THAT PROTECTS THE
CONFIDENTIALITY OF ANY SUCH ATTORNEY’S OR ADVISER’S TAX STRATEGIES (REGARDLESS
OF WHETHER SUCH LIMITATION IS LEGALLY BINDING) UPON DISCLOSURE BY THE
ACKNOWLEDGING PARTY OF THE TAX TREATMENT OR TAX STRUCTURE OF ANY TRANSACTION,
INCLUDING ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

-3-

 

 

5.             Employee acknowledges that he has been paid all wages and other
final pay or amounts owed to him by the Company apart from the consideration
defined in Paragraph 4.

 

6.             Employee represents and warrants that as of the date he signs
this Agreement he has not filed any claim for workers’ compensation benefits and
that he has not suffered and is not currently suffering from an injury incurred
or aggravated in the course of his employment with the Company, except the
alleged Disputes that are the subject of this Agreement. Employee agrees that
should Employee bring any claims at any time against the Company for any
payments or other benefits arising out of or relating to any occupational injury
or disease the settlement funds described in Paragraph 4a above will be offset
against the amount of any recovery Employee may obtain in connection with such
claims.

 

7.             In consideration of and in return for the promises and covenants
undertaken herein by the Company, and for other good and valuable consideration,
receipt of which is hereby acknowledged: Employee does hereby acknowledge full
and complete satisfaction of and does hereby release, absolve and discharge the
Company and the Company’s parents, subsidiaries, affiliates, contractors,
insurers, related companies and business concerns, past and present, and each of
them, as well as each of their and the Company’s partners, trustees, directors,
officers, partners, managers, committee members, advisory board members, agents,
attorneys, servants and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees” or “Released Parties”) from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, grievances, wages, vacation payments, obligations,
commissions, overtime payments, debts, expenses, damages, judgments, orders and
liabilities of whatever kind or nature in state or federal law, equity or
otherwise, whether known or unknown to Employee (collectively, the “Claims”)
which Employee now owns or holds or has at any time owned or held as against
Releasees, or any of them, including specifically but not exclusively and
without limiting the generality of the foregoing, any and all Claims, known or
unknown, suspected or unsuspected by Employee: (1) arising out of or in any way
connected with the Disputes; or (2) arising out of Employee’s employment with
the Company or termination of employment with the Company other than claims or
activities to enforce this Agreement; or (3) arising out of or in any way
connected with any claim, loss, damage or injury whatsoever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of the Releasees, or any of them, committed or omitted at any time on or before
Employee signs this Agreement. Also without limiting the generality of the
foregoing, Employee specifically releases the Releasees from any claim for
attorneys’ fees, expenses and costs. EMPLOYEE ALSO SPECIFICALLY AGREES AND
ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR
FEDERAL AGE, RACE, COLOR, NATIONAL ORIGIN, PREGNANCY, SEX, MARITAL STATUS,
RELIGION, VETERAN STATUS, DISABILITY,SEXUAL ORIENTATION, MEDICAL CONDITION OR
OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, OR BASED ON THE FAMILY AND MEDICAL LEAVE ACT, THE WORKER ADJUSTMENT AND
RETRAINING ACT, THE FAIR LABOR STANDARDS ACT AND THE CALIFORNIA LABOR CODE, ALL
AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR BY A
GOVERNMENTAL AGENCY. This release does not include a release of any agreement,
contract, obligation or debt Employee may have to the Company for the purchase
or possession of merchandise or services. Notwithstanding the foregoing, this
Release does not apply to any claim that as a matter of law cannot be released.

 

-4-

 

 

8.              It is the intention of Employee in executing this instrument
that it shall be effective as a bar to each and every claim specified in
paragraph 7. In furtherance of this intention, Employee hereby expressly waives
any and all rights and benefits conferred upon him by the provisions of Section
1542 of the California Civil Code and expressly consents that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected claims
as herein above specified. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542 and elects to assume
all risks for claims herein above specified that now exist in his favor, known
or unknown.

 

9.             Employee agrees not to apply for, seek or accept employment with
the Company and agrees to not apply for, seek, accept or maintain employment
with any of the Company’s subsidiaries, divisions, affiliates, partners or
parents, at any time on or after the Effective Date of this Agreement. Employee
represents and warrants that Employee has not accepted or applied for or sought
such employment. Further, Employee agrees that in the event such employment
occurs in the future, this provision shall serve as adequate grounds for
termination of that employment. Employee knowingly and voluntarily waives all
rights Employee may have under federal and/or state law to continued employment
or reinstatement to Employee’s employment with the Company.

 

-5-

 

 

10.           Employee agrees: (1) the terms and conditions of this Agreement,
(2) any and all actions by Releasees taken in accordance herewith, and (3)
Employee’s allegations as to wrongful conduct by the Company and the Releasees,
are confidential, and shall not be disclosed, discussed or revealed by Employee
to any other person or entity except Employee’s attorneys, accountants, taxing
authority or as required by law. For purposes of this paragraph, “required by
law” shall refer only to the circumstances where Employee has been served with a
valid subpoena for testimony or documents and has thereafter been ordered by a
court to comply with such subpoena or has been provided written consent to
comply by the Company. Should Employee or Employee’s attorneys at any time be
served with a subpoena that would arguably require disclosure of any of the
confidential information covered by this paragraph, then Employee or Employee’s
attorneys shall immediately contact “Human Resources” at hr@adaptivem.com to
advise the Company of the subpoena so that the Company shall have adequate time
to take those steps necessary to prevent disclosure. In the event any other
person or entity asks Employee, or Employee’s attorneys, about the Disputes or
about any complaints relating to the Parties’ association, Employee shall
respond only that “the matters were amicably resolved” and/or “I have
voluntarily moved on” and refuse to discuss any such matters further. In the
event that Employee discloses to those authorized under this paragraph: (1) any
of the terras and conditions of this Agreement; or (2) any of the actions taken
by Releasees in accordance with this Agreement, then they shall also tell the
persons authorized that they are not authorized to disclose the information to
any other person. The Parties agree that should Employee, Employee’s attorneys
or Employee’s accountants violate the confidentiality provisions of this
Agreement, or should any other person at Employee’s direction or suggestion
violate the confidentiality provisions of this Agreement, then the resulting
damages to the Company would be extremely difficult or impossible to calculate;
therefore, in the event of such violation, Employee shall pay to the Company
$10,000 (ten thousand dollars) in liquidated damages for each and every
violation as a reasonable estimate of the Company’s damages, and not as any
penalty, for the harm suffered by the Company. Notwithstanding the foregoing,
neither this Covenant, nor any provision of this Agreement, prevents Employee
from filing a charge with the Equal Employment Opportunity Commission.

 

11.           The Parties acknowledge that, except as otherwise set forth
herein, they are each responsible for their own attorneys’ fees and costs in
connection with the Disputes. Nothing in this paragraph prevents the Parties
from seeking attorneys’ fees and costs in seeking enforcement of this Agreement
or as provided by Paragraph 17.

 

12.           This Agreement and all covenants and releases set forth herein
shall be binding upon and shall inure to the benefit of the respective Parties
hereto, their legal successors, heirs, assigns, partners, representatives,
parent companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

 

13.            The Parties hereto acknowledge each has read this Agreement, that
each fully understands its rights, privileges and duties under the Agreement,
and that each enters this Agreement freely and voluntarily. Each Party further
acknowledges each has had the opportunity to consult with an attorney of his/its
choice to explain the terms of this Agreement and the consequences of signing
it.

 

14.            This Agreement constitutes the sole and entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings between the Parties hereto. Employee acknowledges neither Company
nor any agent or attorney of Company has made any promise, representation or
warranty whatsoever, express or implied, written or oral, not contained herein
concerning the subject matter hereof to induce him to execute this Agreement,
and that he has not executed this Agreement in reliance on any promise,
representation or warranty not expressly contained herein. This Agreement may be
modified only with a written instrument duly executed by each of the parties
hereto.

 

15.           This Agreement and the provisions contained herein shall not be
construed or interpreted for or against any Party hereto because that Party
drafted or caused that Party’s legal representative to draft any of its
provisions.

-6-

 

 

 

16.           Employee acknowledges that he may hereafter discover facts
different from, or in addition to, those that he now knows or believes to be
true with respect to the claims herein released, and agrees the releases herein
shall be and remain in effect in all respects as complete and general releases
as to all matters released herein, notwithstanding any such different or
additional facts.

 

17.           Employee represents and warrants that he has not heretofore
assigned or transferred or purported to assign or transfer to any person, firm
or corporation any claim or any other matter herein released. Employee agrees to
indemnify and hold the Company harmless against any claim, demand, right,
damage, debt, liability, account, action, cause of action, cost or expense,
including attorneys’ fees actually paid or incurred, arising out of or in any
way connected with any such transfer or assignment or any such purported or
claimed transfer or assignment. Employee further represents and warrants that he
has no pending claims, suits, or charges against Company and that he will not
initiate arbitration.

 

18.           If any provision of this Agreement or application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application. To this end, the provisions of this Agreement are severable.

 

19.           This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of California.

 

20.           Without limiting the scope of this Agreement in any way, Employee
certifies that this Agreement constitutes a knowing and voluntary waiver of any
and all rights or claims that exist or that Employee has or may claim to have
under the Federal Age Discrimination in Employment Act (“ADEA”), as amended by
the Older Workers Benefit Protection Act of 1990 (“OWBPA”), which is set forth
at 29 U.S.C. §§ 621, et seq. Employee has the opportunity to evaluate the terms
of this Agreement for not less than twenty one (21) days prior to his execution
of this Agreement (“Evaluation Period"). This Agreement does not govern any
rights or claims that may arise under the ADEA after the date this Agreement is
signed by Employee. Employee is advised to consult with an attorney before
signing this Agreement. Employee understands and agrees that, by entering into
this Agreement: (i) he has received consideration beyond that to which he was
previously entitled; (ii) he has been advised to consult with an attorney before
signing this Agreement; and (iii) he has been offered the opportunity to
evaluate the terms of this Agreement for not less than the Evaluation Period.
Employee understands that he may waive the Evaluation Period and elect an
earlier Effective Date.

 

21.           Employee may revoke this Agreement at any time up to seven (7)
calendar days following his signing of the Agreement, and this Agreement shall
not become effective or enforceable until the revocation period has expired at
12:00:01 a.m. on the eighth calendar day following his signing of this Agreement
(“Effective Date”). If Employee decides to revoke this Agreement, such
revocation must be in writing to Jennifer B. Zargarof, Esq., Sidley Austin LLP,
555 W. Fifth Ave., 40th Floor, Los Angeles, California 90013 and received by her
no later than 5:00 p.m. PST on the Effective Date. If Employee revokes this
Agreement, he shall not be entitled to receive any aspect of the settlement
funds described in Paragraph 4a.

-7-

 

 

22.           Employee represents that he is not a Medicare or Medicaid
beneficiary and he does not have any children who are beneficiaries of the State
Children’s Health Insurance Program (“SCHIP”). Employee agrees that the
settlement funds described in paragraph 4a are not subject to any Medicare
interests, including but not limited to liens. If Medicare (or the agency
representing Medicare’s interests) later determines that it does have an
interest in the payment to Employee under this Agreement, the satisfaction of
such interest, if any, is the sole responsibility of Employee. Employee agrees
to indemnify, defend and hold harmless Company and Company’s insurers, agents
and attorneys, from any liens, fees, or penalties concerning Medicare, and from
any action by Medicare seeking payment of past, current or future medical
expenses for Employee.

 

23.           This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed to be an original and such counterparts
shall together constitute one and the same Agreement.

 

24.           The Company is executing this Agreement for itself and on behalf
of all other related Releasees.

 

25.           This Agreement shall be binding and enforceable on both parties
and may be admitted into evidence notwithstanding the provisions of California
Evidence Code sections 1115-1128 (mediation confidentiality).

 

26.           In the event of a breach of this agreement by a party or default
and failure to cure after reasonable written notice of default in the payments
by the Company, the parties understand that the other party may be required to
file a lawsuit to enforce the provisions thereof. In any subsequent lawsuit to
enforce this agreement brought by a party, this agreement shall be enforceable
under the summary procedures provided for under Code of Civil Procedure section
664.6 for enforcing a settlement agreement, notwithstanding the fact that this
agreement was entered into prior to the commencement of litigation on the
underlying claims. In the event of any such action brought to enforce the terms
of this agreement, the prevailing party shall be entitled to recover attorneys’
fees incurred in the enforcement of this agreement.

 

I have read the foregoing Settlement Agreement and General Release of All Claims
and I accept and agree to the provisions contained therein and hereby execute it
voluntarily and with full understanding of its consequences.

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

Date: April 30, 2015 /s/ HOOMAUN ATAEI     HOOMAUN ATAEI  

 

Date: 5/11/2015 ADAPTIVE MEDlAS, INC                [tpg8.jpg]       By:      
Its:  

 



-8-

 

 



ADDENDUM TO SETTLEMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

The parties agree that the Settlement Agreement and General Release of Claims
(the “Agreement”) signed by Hoomaun Ataie on April 30, 2015 is clarified and
amended as follows:

 

The provisions describing the deposit of shares and warrants into brokerage
accounts in Paragraph 4 is clarified to provide that the shares and warrants
shall be issued on the specified date and the deposits made after remaining
steps in paragraph 4 are accord with the Agreement and applicable law.
Specifically, provision (a)(5)-(9) are revised as follows:

 

(5) the issuance of 24,000 (twenty four thousand) shares of Adaptive Medias,
Inc. Restricted Stock to Employee on or before two weeks after the Effective
Date of the Agreement. Also, Employees previously expired options in the sum of
16,667 shall be extended one year at the strike price of $2,70.

 

(6) the issuance of 6,000 (six thousand) shares of Adaptive Medias, Inc.
Restricted Stock to RGC on or before two weeks after the Effective Date of the
Agreement

 

(7) the issuance of 20,000 (twenty thousand) warrants for Adaptive Medias, Inc.
stock to Employee, with an exercise price of $1.98 (one dollar and ninety-eight
cents) and an expiration date four years after the Effective Date of this
Agreement. Each warrant shall equal one share of stock. The issuance shall occur
on or before two weeks after the Effective Date of the Agreement.

 

(8) [mis-numbered 9 in the Agreement] the issuance of 5,000 (five thousand)
warrants for Adaptive Medias, Inc. stock to RGC, with an exercise price of $1.98
(one dollar and ninety-eight cents) and an expiration date four years after the
Effective Date of this Agreement. Each warrant shall equal one share of stock.
The issuance shall occur on or before two weeks after the Effective Date of the
Agreement.

 

(9) [deleted and replaced with 8]

 

All other provisions of paragraph 4 and the Agreement remain unaffected by this
Addendum.

 

Date: May  21, 2015 /s/ HOOMAUN ATAEI     HOOMAUN ATAEI        

 

Date: May 21, 2015 ADAPTIVE MEDlAS, INC            [tpg9.jpg]           By:    
      Its:  

 

-9-

